DETAILED ACTION
	The following is a response to the amendment filed 11/15/2021 which has been entered.
Response to Amendment
	Claims 1, 2, 4-6 and 8-11 are pending in the application. Claims 3 and 7 are cancelled and claim 11 is new.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.
Response to Arguments
Applicant's argument pertaining to the 112(b) rejection of claim 10 has been fully considered but not persuasive.  As to applicant’s argument that claims 1 and 10 have different scopes due to claim 1 defining a reduction gear that does not include a turbomachine, but is for use as part of a turbomachine and claim 10 is directed to a turbomachine including the reduction gear of claim 1 is acknowledged.  However, due to claim 1 reciting in the preamble that the reduction gear is for a turbomachine, it is obvious that the turbomachine is included, albeit even if it is to be considered as a “for use” recitation.  Therefore, both claims 1 and 10 recite the same preamble recitations and at least claim 10 is indefinite in that it fails to point out what is further included or excluded by the claim language (claim 1 includes a reduction gear for a turbomachine in particular for an aircraft and claim 10 includes a turbomachine, in particular for an aircraft having the reduction gear of claim 1).


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
-Claim 1 recites the limitation "the upstream teeth of the second toothing and the downstream teeth of the second toothing" in lines 14 and 15. Claim 1 introduces the upstream and downstream toothing of only the first toothing in lines 12 and 13. The term “the” should be changed to “a” or deleted altogether to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 1 recites the limitation "the middle of the planet gear" in line 11. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 1 recites the limitation "the middle of this body" in line 17. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 1 recites the limitation "the axial ends" in line 18. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 1 recites the limitation "the outer periphery of the web" in lines 18 and 19. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 11 recites the limitation "the upstream teeth of the second toothing and the downstream teeth of the second toothing" in lines 14 and 15. Claim 11 introduces the upstream and downstream toothing of only the first toothing in lines 12 and 13. The 
-Claim 11 recites the limitation "the middle of the planet gear" in line 11. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
-Claim 11 recites the limitation "the middle of the largest diameter of the ring gear carrier " in line 22. The term “the” should be changed to “a” to avoid lack of antecedent basis of the limitations in the claim (to avoid 112(b) rejection).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 recite the same preamble recitations and at least claim 10 is indefinite in that it fails to point out what is further included or excluded by the claim language (claims 1 and 11 includes a reduction gear for a turbomachine in particular for 
Allowable Subject Matter
Claims 1, 2, 4-6 and 8-11 are allowed (via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a mechanical reduction gear for a turbomachine having a sun gear, a ring gear, planet gears held by a planet carrier and meshing with the sun and ring gears, the planet gear having a first toothing with a diameter meshing with the sun gear and a second toothing with a different diameter meshing with the ring gear both toothings having herringbone teeth, the toothings of each gear are symmetrical with respect to a perpendicular plane passing through middle of gear, the herringbone of the first toothing formed by upstream teeth separated from downstream teeth arranged on either side of the plane, the upstream and downstream toothing of the second toothing are separated by the first toothing wherein each planet gear has a cylindrical body and an annular web extending radially outwards from the middle of body in which the teeth of the second toothing is located at axial ends of the body and the first toothing teeth is located at outer periphery of web and in combination with the limitations as written in claim 1.
-(as to claim 11) a mechanical reduction gear for a turbomachine having a sun gear, a ring gear, planet gears held by a planet carrier and meshing with the sun and ring gears, the planet gear having a first toothing with a diameter meshing with the sun gear and a second toothing with a different diameter meshing with the ring gear both wherein the carrier has a general biconic and symmetrical shape with respect to the plane passing through the middle of the largest diameter of the carrier and in combination with the limitations as written in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        December 2, 2021